 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDJaycox Sanitary Service of Garden Grove, Inc.,and Jaycox Sani-tary Service of Anaheim,Inc.andPackage&General UtilityDrivers,Local Union No. 396, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America.Case 21-CA-6637.October 27, 1966DECISION AND ORDEROn June 21, 1966, Trial Examiner David F. Doyle issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief, and the General Counsel filed an answering briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].The Board has reviewed the ruling of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner as modified herein.We find, as alleged in the complaint, established by a preponder-ance of the evidence, and found, in effect, by the Trial Examiner,'that the Respondent violated the Act as follows :1.The Respondent refused, on and after April 5, 1965, to bargainwith the Union, which was the designated bargaining representativeof a majority of the employees in an appropriate unit, in order togain time within which to undermine the Union, and thereby violatedSection 8 (a) (5) and (1) of the Act and converted the strike whichbegan in the early morning of April 5, 1965, into an unfair laborpractice strike.'2.After the employees returned to work, the Respondent unilater-ally granted wage increases on April 12 and May 10, 1965, and'we do not adopt the unnecessary comments in the Trial Examiner's concluding find-ingstowhich theRespondent exceptsWe also note that the Trial Examiner in one in-stance erroneously referredto April 6 as Thursdayinstead ofTuesday.2We agreewith the TrialExaminer's finding that the strikewas precipitated by the wagedispute and,therefore, do not adopt his apparentlyinadvertent subsequent finding thatitwas causedby Respondent's unfair laborpractices.161NLRB No. 34. JAYCOX SANITARY SERVICE OF GARDEN GROVE, INC.545changed the routes on May 10, all without notifying and bargainingwith the Union, in violation of Section 8(a) (5) and (1) of the Act.3.The Respondent forced employees, as a condition of returningto work, to sign a paper revoking their designation of the Union astheir bargaining representative; and rescinded bonuses and vacationpay which the employees had earned prior to the strike of April 5,1965, because the employees had participated in the strike; andthereby discriminated against such employees in violation of Section8(a) (3) and (1) of the Act.4.The Respondent discriminatorily refused to reinstate Paul R.Infante, an unfair labor practice striker, upon his unconditionalapplication on April 29, 1965, and thereby has discriminated againstInfante in violation of Section 8(a) (3) and (1) of the Act.35.The Respondent, on or about May 2, 1965, threatened employeeswith the loss of their jobs if the Union should become their collective-bargaining representative, and on April 9 unlawfully interrogatedthem concerning the union authorization cards they had signed atthe union hall on April 5, and thereby interfered with, coerced, andrestrained its employees in violation of Section 8(a) (1) of the Act.We further find, in agreement with the General Counsel, that astipulation entered into by the Respondent and the Charging Partythat all the alleged unfair labor practices, except the discharge ofPaul Infante, have been effectively remedied by the execution of acollective-bargaining agreement, does not justify dismissal of suchallegations nor obviate the need for a remedial order.4ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe Respondent, Jaycox Sanitary Service of Garden Grove, Inc., andJaycox Sanitary Service of Anaheim, Inc., their officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Package & GeneralUtility Drivers, Local Union No. 396, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of all their employees in the appropriateunit with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.3We find, in agreement with the Trial Examiner, that Infante's application, approxi-mately 2 weeks after the other strikers returned to work, was made within a reasonableperiod, in the circumstances of this case. SeeThe Rollash Corporation,133 NLRB 464, 477.dL & H Trucking, Inc.,155 NLRB 104;Ohio Scientific Products Corporation,151 NLRB460, 464, 465264-188-67-vol. 161- 3 6 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Unilaterally granting wage increases and changing the routes,without notifying and bargaining with the above-named Union.(c)Discouraging membership in the above-named Union or inany other labor organization of their employees by refusing to rein-state unfair labor practice strikers upon application, requiring strik-ers to revoke their union membership as a condition of reinstatement,refusing to pay established bonuses and vacation pay in retaliationagainst employees for striking, or by discriminating against employ-ees in any manner with regard to their rates of pay, wages, hours ofemployment, hire, or tenure of employment, or any term or conditionof their employment.(d)Threatening employees with loss of their jobs if they choosetheUnion to act as their collective-bargaining representative, orunlawfully interrogating employees concerning their union affiliation,activities, or sympathies.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named labor organiza-tion or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labororganization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds isnecessary to effectuate the policies of the Act.(a)Upon request, bargain collectively with Package & GeneralUtilityDrivers, Local Union No. 396, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,as the exclusive representative of employees in the appropriate unit,with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is :All truckdrivers, helpers, and mechanics, excluding office clericalemployees, professional employees, guards and supervisors asdefined in the Act.(b)Offer to Paul Infante immediate and full reinstatement tohis former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and make him wholefor any loss of pay he may have suffered as a result of the Respond- JAYCOX SANITARYSERVICE OF GARDEN GROVE,INC.547ent's discrimination,in the manner set forth in the section of theTrial Examiner's Decision entitled "The Remedy."(c)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe UniversalMilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.(d)Reinstitute the system of bonuses and vacation pay estab-lished prior to April 5, 1965,and make whole all employees whohave earned said bonuses or vacation pay for any financial loss theymayhave suffered as a result of the Respondent'sdiscriminatorydiscontinuance of said bonuses and vacation pay, as set forth in thesection of the Trial Examiner'sDecision entitled"The Remedy."(e)Preserve and, upon request,make available to the Board orits agents,for examination and copying,all payroll records, socialsecurity payment records,timecards,personnel records and reports,and all other records necessary to analyze the amount of backpayand reimbursement due under the terms of this Order.(f)Post at its plant at Orange County,California,copies of theattached notice marked"Appendix." 'Copies of said notice, to befurnished by the Regional Directorfor Region21, after being dulysigned by representatives of both Respondent Companies,shall beposted by the Companies immediately upon receipt thereof, andbe maintainedby them for60 consecutivedaysthereafter,in con-spicuous places,including all places where notices to employees arecustomarilyposted.Reasonablestepsshall be taken by the Com-panies to ensure that said notices are not altered,defaced, or coveredby any other material.(g)Notify the Regional Director for Region 21, in writing,within 10 days from the date of this Order,what steps have beentaken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT refuse, upon request, to bargain collectivelywith Package & General Utility Drivers, Local Union No. 396,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive representative of 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDall employees in the appropriate unit with respect to rates ofpay, wages, hours of employment, or other terms and conditionsof employment.WE WILL NOT discourage membership in the above-namedUnion or in any other labor organization by refusing to rein-state unfair labor practice strikers upon application, requiringstrikers to revoke their union membership as a condition of rein-statement, refusing to pay established bonuses and vacationpay in retaliation against employees for striking, or discrim-inating against employees in any manner with regard to theirrates of pay, wages, hours of employment, hire, or teunre ofemployment, or any term or condition of their employment.WE WILL NOT threaten employees with loss of their jobs ifthey choose the Union to act as their collective-bargainingrepresentative, or unlawfully interrogate employees concerningtheir union affiliations, activities, or sympathies.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-named labor organization or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized by Section 8 (a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL bargain collectively, upon request, with the above-named labor organization as the exclusive representative of allemployees in the bargaining unit described below with respectto rates of pay, wages, hours of employment, and other termsand conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is :All truckdrivers, helpers, and mechanics, excluding officeclerical employees, professional employees, guards and super-visors as defined in the Act.WE WILL offer Paul R. Infante full and immediate reinstate-ment to his former or a substantially equivalent position, with-out prejudice to his seniority and other rights and privileges, andmake him whole for any loss of earnings he may have sufferedby reason of the discrimination against him, with interestthereupon at 6 percent per annum. JAYCOX SANITARYSERVICE OF GARDEN GROVE, INC.549WE WILL reinstitute the system of bonuses and vacation payestablished prior to April 5, 1965, and make whole all ouremployees for any loss of pay they may have sufferedas a resultof our recissionof the established systems of bonus and vacationpay,with 6 percent interest thereon from the date of theaccrual.All our employees are free to become, remain, or refrain from becom-ing or remaining, members of the above-named Union, or any otherlabor organization.JAYCOX SANITARY SERVICE OF GARDEN GROVE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)JAYCOX SANITARYSERVICEOF ANAHEIM, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify Paul R. Infante if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act, as amended, after-discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by any,other material.If employees have any question concerning this notice or com-pliance with its provisions, they may communicate directly with theBoard's Regional Office, Eastern Columbia Building, 849 SouthBroadway, Los Angeles, California 90014, Telephone 688-5229.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,withallparties represented by counsel was heardby TrialExaminerDavid F. Doyleat SantaAna; California,on October 19-November 4,1965, on complaint of theGeneralCounsel and answer of the Respondent. Theissues litigatedwere whether the Respondent had violated Section 8(a)(1), (3),and (5)of the Actby certain conduct more fully described hereinafter.'1In this Decision,Jaycox Sanitary Service of Garden Grove, Inc.,and JaycoxSanitaryService of Anaheim, Inc., are referred to as the Company or the Respondent since theyare found to be a single employer herein ; Package & GeneralUtility Drivers,Local Union,No. 396, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,as the Union;the National Labor Relations Board,,as the Board;the GeneralCounsel of the Board and his representatives at the hearing as the General Counsel ; andthe Labor Management Relations Act, as amended,as the Act.The original charge against the Company was filed on April 16, 1965, by counsel for the,Union. A first amended charge was filed on June 18, by counsel for the Union and com-plaintwas issued by the Regional Director(Region 21, Los Angeles,California) onJune 29, and was subsequently amended on September 20.All dates in this Decision are in the year 1965 unless specified otherwise. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing, the parties were afforded a full opportunity to present evidence,examine and cross-examine witnesses, and to present argument and briefs. Briefshave been received from the General Counsel and the Company, which have beenconsidered.Upon the entire record and my observation of the witnesses, I hereby make thefollowing.FINDINGS AND CONCLUSIONSITHE BUSINESSOF THE COMPANYIt is undisputed that Jaycox Sanitary Service of Garden Grove, Inc., is a Cali-fornia corporation with its principal place of business in Anaheim, California, whereit is, and hasbeen engaged for sometime past, in the business of trash and garbagecollection and disposal. Jaycox Sanitary Service of Anaheim, Inc, is also a Cali-fornia corporation with its principal place of business in Anaheim, and, like itssister company, is and has been for sometime past, engaged in the business of trashand garbage collection and disposal.The undisputed evidence is that the business of both corporations is conductedfrom the same offices and yards, with a single amount of trucking equipment whichis housed in its principal place of business in Anaheim, California. It is undisputedthatWarren W. Jaycox is the owner and the highest person in authority in theoperations of both corporations Raul Rangel is manager of both corporations andJoel Guerena, Joe Vargas, and Joe Dominguez are foremen and supervisors withinthe meaningof the Act.During the calendar year 1964, a period representative of its business operations,the Company performed services for the city of Anaheim, California, in a dollaramount inexcess of $50,000. During a like period, the city of Anaheim, California,purchased from Pacific States Cast Iron Pipe Co , supplies of pipes and fittings ina dollar amount in excess of $50,000, which supplies were transported to anddelivered to the city of Anaheim, by Pacific States Cast Iron Pipe Co., directlyfrom Provo, Utah.I find that the services rendered to Anaheim by the Company are indirect outflowfor jurisdictional purposes and meet the Board's jurisdictional standards. I alsofind that the two corporations are, and have been, at all times material herein,a single, integrated business enterprise, and constitute a single employer for thepurposesof the Act.2II.THELABOR ORGANIZATIONIt is undisputed that the Union is and. at all times material herein, has been alabor organization within the meaning of Section 2(5) of the ActIn the course of this Decision, a second labor organization will be mentioned,this isLocal 235, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, which has an office and meeting hall located onChapman Avenue in Orange, California.IIITHE UNFAIR LABOR PRACTICESA. Pi efatoiy lc w,ksThe testimony in this proceeding fills eight volumes containing 1.269 pages Inthe course of the proceeding,the General Counsel called and examined approxi-mately 23 witnesses,mostly employees,and the Company called four witnesses,principally supervisors of the Company.While the testimony is voluminous, andthe exhibits in evidence are many, the events which constitute this controversy forma simple sequence of events.As will be noted,throughout this controversy, theemployees acted in concert;and management,for its part,also acted only afterthe conference of certain persons. The result of this concerted action is that thetestimony of all employees is similar in content and purport,the testimony of eachemployee finding substantial corroboration in the testimony of other employees.In like manner, the testimony of management personnel falls into the same pattern.For the purpose of brevity in this Decision,Iwill summarize those parts of thecontroversy which are not in dispute and on occasion,note those minor items uponwhich there is a conflict between the witnesses.I will note my findings as to theseconflicts.2 Carroll-Naslund Disposal,use.,152 NLRB861 ;Sieinons MailingService,122 NLRB 81. JAYCOX SANITARY SERVICE OF'GA1DEN GROVE, INC.551B. The 'appropriate unitIt is undisputed that the Company is in the business of collecting and disposingof trash and garbage in the cities of Anaheim and Garden Grove,California. Itprovides the services to those cities,which in other municipalities are performedby the sanitation department.The Company has a fleet of trucks equipped for thepurpose of such collections.The employees who work for the Company in theseoperations are classified as drivers,swampers,and mechanics.The swampers ridewith the drivers on the trucks and are in reality helpers to the drivers. Themechanics do the work of keeping the motor vehicles in repair.At the hearing, itwas stipulated by counsel that,at the time this controversy arose, there were 70-75employees in a unit of employees which counsel forthe Companyadmitted wasappropriate for purposes of collective bargaining.The complaint defines the appropriate unit as follows:All truckdrivers,helpers, and mechanics,excluding all other employees, officeclerical employees,professional employees,guards and supervisors as defined inthe Act.C. The strike; the meeting at Teamsters hall; the designationof the Union by the employeesAccording to the testimony of employees, for sometime prior to April 5, theemployees had heard rumors that the routes of the men were being studied andrearranged by management. They felt that this would mean that they were to begiven more work, and since they felt underpaid at that time, they were disturbed.On April 5, the drivers and swampers, numbering approximately 64-66 arrived atthe Company's yards at about 6 a.m. After some discussion among themselves, themen asked Manager Raul Rangel for a raise of $15 a week, with the understandingthat there would benoincrease in the number of stops on the routes. Rangel madethe men a counteroffer; he offered them a raise of $5 a week immediately, whichthe employees promptly refused. Rangel then told the men to either accept the $5raise and go to work, or to leave the yard. After some discussion, the employeesleft the yard, but waited outside the gate on the sidewalk to see Warren Jaycox,the owner of the Company, when he arrived at about 7:30 or 8 a.m. When Jaycoxreached the gate that morning, he listened to the men who gathered around him,and he told them to select a spokesman for the Garden Grove area and one for theAnaheim area, and that he would talk to them in the office. The employees con-sulted and elected John Nieto and Joe "Blackie" Diaz as the spokesmen. Theywent to the office of Jaycox for the conference.According to the testimony of Nieto, Jaycox offered the employees a $5-a-weekincrease immediately and said that after approximately 2 weeks or a month, whenthe Company "adjusted" the routes, he would give the employees the rest of themoney. Blackie Diaz, who was called as a witness by the Company, stated thatNieto and he talked to Jaycox in the office and that Jaycox came to the gate andaddressed the men, telling them he would give them a $5-a-week increase immedi-ately, and after a month or so, he would pay them the additional $10. The employ-ees discussed this offer, but most of them were dissatisfied with it. Someone sug-gested that they needed a union to represent them. Then the suggestion was madethat they go to the Teamsters union hall on Chapman Avenue, Orange, and ask theUnion to represent them. The last suggestion met withunanimousapproval, so allthe men piled into their cars and went to the union hall.It is undisputed that, when they arrived at the union building and entered the offi-ces of Local 235, they were met by Kelly Drake and Albert Swift, representatives ofLocal 235. Nieto and Diaz and the other employees told Drake they had just comefrom the Company, and that they wanted the Teamsters Union to represent themin their dispute with the Company Drake informed them that Local 235 did notrepresent trash truckdrivers, that Local 396 in Los Angeles had jurisdiction oversuch drivers, and that if the men wanted Local 396 to represent them, they shouldgo into the meeting hall and he would get in touch with a representative of Local396 and ask him to come to the meeting hall to speak to them.It is likewise undisputed that all 64-66 employees then went to the meeting hallin the building where Drake spoke to them in English with Diaz, Nieto, and otheremployees acting as interpreters. Drake again told them that his local did not repre-sent the trash drivers, and that, if they wanted the Union to represent them, theyshould sign authorization cards that would be passed out to them. Drake asked them 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDiftheywanted Local 396 to represent them, and the employees unanimouslyanswered in the affirmative. Drake then instructed Swift and Robinson to pass outauthorization cards to the employees present in the meeting hall. These were cardsusually used by Local 235, but everyone at the meeting knew and understood thatthe cards they were signing designated the Union (Local 396). All of the employeespresent signed the cards which were then collected by Swift and Robinson anddelivered into the possession of Kelly Drake. It is undisputed that, while theemployees were having this meeting, Drake telephoned John Drobish, the presidentof the Union in Los Angeles. Drake told Drobish that the Company's employeeswere in the union hall and that they wanted the Union to represent them. He askedDrobish to come to the union hall immediately to speak to the employees. Drobishsaid that he would proceed to Orange immediately. After talking to Drobish, Drakecalled the Company and talked to Warren Jaycox. He informed Jaycox that theCompany's employees were at the Teamsters hall, and he asked Jaycox if Jaycoxwanted the men back to work. He also told Jaycox that he had contacted the pres-ident of the Union, and that a representative of the Union was on his way toOrange. Jaycox told Drake to send the employees back to work. When Drakereturned to the meeting hall, he was handed the collected, signed authorizationcards, and he told the employees that a representative of the Union would be downlater, and that Jaycox wanted the men to go back to work. The employees agreed togo back to work, and Drake told Business Representative Robinson to go with them,to see that they were put back on the job.1.Schleining is brought in by Jaycox; the officers of other disposal companiesconfer with Jaycox, who makes and breaks appointments with DrobishIt is likewise undisputed that, immediately after Drobish was notified by Drake thatthe employees wanted the Union to represent them, Drobish phoned the Company'splace of business and asked for Jaycox. A man answered who identified himself asJaycox. Drobish stated who he was, and that he was a representative of the Unionand he told Jaycox that the Union represented his employees. Jaycox then said thatthere was someone in his office who knew Drobish and that Jaycox would like tohave Drobish speak to this man, Adam Schleining. Schleining is also engaged inthe business of trash collection. In his own business, Schleining has a collective-bargaining agreement with the Union, and thus knew Drobish. In a second trashcollection business, Schleining is a partner of Jaycox.When Schleining took thephone from Jaycox, he asked Drobish to come to the Company's office to discussthe situation. Drobish agreed to go to the Company's office.Meanwhile, Teamster Representatives Robinson and Brown arrived at the Com-pany's offices with the employees. They introduced themselves, and then Brownasked Jaycox if he would put the employees back to work as he had said he would.Jaycox responded that it was quite late in the day and he doubted if the Companywould attempt to make any pickups of trash that day. Brown told Jaycox that allthe employees had signed up with the Union, and that a representative of the Unionwould arrive at the company offices shortly. Brown then asked if Jaycox woulddeal with the Union. Jaycox replied that he did not know what he would do at thattime, that he wanted to check with some of his associates before he took any action.He said that some of his associates in the trash business were on their way to hisoffice at that time. Jaycox also said that he thought he would call a meeting of theemployees and discuss the situation with them. Brown told Jaycox that, if he con-ducted such a meeting with employees without union representatives being present,itmight result in charges being filed against the Company by the Union with theNational Labor Relations Board.It is undisputed that Drobish arrived at the Company's office around 11 a.m.,where he saw about 15 employees standing around the gate. He introduced himselfas the president of the Union, and he told them that he was there to representthem. He asked them to go back to the union hall in Orange where he would meetthem as soon as he talked to company officials. Drobish then went to the companyoffice where he was met by Schleining, Jaycox, and a man unknown to Drobish.From this point onward, it is clear that Schleining, at the request of Jaycox, wasinstructed to arrange meetings between Jaycox and Drobish, but it is equally clearthat Jaycox was in constant conference with the owners of other trash-collectingcompanies in the area who influenced Jaycox to ignore the Union, while the strikewas broken and the influence of the Union was undermined. At this first meeting,after some brief conversation, Schleining told Drobish to come back to the company JAYCOX SANITARY SERVICE OF GARDEN GROVE, INC.553office about 2 p.m. that afternoon, as Jaycox was not ready to talk about anything.In his testimony, Schleining stated that he did not recall this first conversation, butI credit Drobish.2.The majority status of the UnionHis effort to see Jaycox being futile, Drobish proceeded to the union hall inOrange where he met the assembled employees and addressed them. At this time,Drobish was given the authorization cards which the employees had signed thatmorning by Drake. Both Drobish and Union Representative Raasch testified thatat that point at the meeting, Drobish instructed Raasch to count the cards whichhad been signed and to count the number of Respondent's employees present at themeeting. Raasch counted 64 signed authorization cards and 66 employees presentin the union hall. Drobish then addressed the meeting, telling the men that theUnion would represent them, but that the Union would expect them to follow theadvice he gave them. Drobish told the employees of some of the benefits under con-tractswhich the Union had with other trash disposal services. He also told themthat, if negotiations resulted in a contract, they would have an opportunity to voteon whether to accept it or not. He told the employees that he had an engagementtomeet with Jaycox at 2 p.m. that afternoon, so he told them that they were freeto leave the union hall, but they should return at approximately 3:30 so he couldtell them what had happened at his meeting with Jaycox. Since some of the employ-ees did not understand English, Dorbish's speech was translated into Spanish bysome of the men present. It should be noted that Raasch testified that he kept thecards signed by the men until the following day when he returned them to Drobishwho kept them under lock and key until they were submitted by the Union's attor-ney to the Board on the day before the filing of the charges herein. At the hearing,the General Counsel had many employees, in their testimony, identify individualauthorization cards. Finally, he accepted one of my suggestions, that the cards beintroduced as a package of one exhibit, since the circumstances surrounding thesigning of the cards had been established by a large number of witnesses. The 64cards signed at the meeting were admitted in evidence .3 Also it should be notedthat, though these cards are those usually used by Local 235, the evidence is abun-dant that they were an improvisation, to be used to designate the Union as a repre-sentative of the men. There is no claim in this record that the men were mistakenor misled as to their representative.Drobish, accompanied by Union Representative Raasch, arrived at the Company'soffice at 2 p.m. that afternoon. When they inquired for Jaycox, they were told thathe was in a meeting. Drobish asked the receptionist to tell Jaycox that he was there,but when she came back from the conference room, she told Drobish that the meninside had said that they could not meet with Drobish at that time or discuss a con-tract or anything with him. They would let him know what they wanted to do later.Drobish requested the receptionist to request them to come out of the room andsee him. Schleining testified that at the request of Jaycox, he came out and toldDrobish that they were having a meeting of "the Association" (a group of owner-operators in the trash collection-disposal business) and that Jaycox was not readyto discuss anything until they could see where they were going. Schleining said thathe told Drobish that "we will contact you later." Both Drobish and Schleining arein agreement as to their conversation at this time and place.Drobish returned to the Teamsters hall in Orange where again he met with allof the employees. He told the employees that Jaycox had determined not to see him,so he instructed them to go to the Company's yards on Tuesday morning at theirregular work time and, if the Company attempted to make collections that day, themen were to begin picketing the Company's yards. He told them that Union Repre-sentative Raasch would be in charge of the picket line.On Thursday, April 6, the Company attempted to continue its operations with theuse of employees loaned to it by members of the Orange County Rubbish DisposalAssociation.4When this occurred, the Jaycox employees began picketing with signsreading "Jaycox unfair to Teamsters Local 396."Itwas stipulated by counsel for the parties that this picketing continued until theafternoon of Wednesday, April 14, by which time all but approximately four orfive of the Company's employees had returned to work.sHunter Engineering dompdny,104 NLRB 1016, 1020-21. The cards are GeneralCounsel'sExhibit 2-1 to 64.'Hereafter called the Association. 554DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Strike-breaking conduct of the Company; the undermining of the Union's posi-tion; the Company's agreement to meet demands of the men, as long as theUnion was bypassed in the settlementBusiness Representative Raasch testified that picketing by the Union began onApril 6, and on that day, and thereafter, the Company continued its operations withthe use of men furnished by members of the Orange County Rubbish Disposal Asso-ciation, an employer organization of companies engaged in the trash removal busi-ness in Orange County, Califoinia. Raasch, who was the union agent in charge ofthe picket line, identified the companies loaning men and some equipment as fol-lows-Dick Taormina, Anaheim Disposal Co , Sam Hembarian, Orange DisposalCo.; Tom Trulis, Garden Grove Commercial Co, Tom Blackman, Great WesternReclamation Co.; Bud Holte, Holte Disposal Co. In his testimony, Schleining, tes-tified that these persons were in daily conference with Warren Jaycox and RaulRangel concerning the operations of the Company at the Company's office.Schleining,who was sworn as a witness by the General Counsel, and whoappeared to be a creditable witness, testified that on Wednesday, April 7, Jaycoxasked him to contact the Union and to arrange a meeting. Pursuant to that request,Schleining talked to Raasch, who had charge of the Union's picket lines, andarranged a meeting between the Union and Jaycox to be held at Schleming's officeon Friday afternoon. In his testimony, Drobish said that this meeting was arrangedby Schlemmg for Saturday afternoon but the discrepancy is of no importance sincethe meeting did not occur.Employee Victor Martinez testified credibly that on Thursday, April 8, ManagerRaul Rangel came out of the office and yard to the men on the picket line and toldthe pickets that Jaycox desired the employees to come back to work, and was will-ing to give the employees the $15-a-week increase which they had asked for on themorning of April 5. He said that Jaycox would immediately increase their salaries$5 a week, and after a month would bring the increase up to the requested total of$15 a week. The next day, April 9, was payday. The striking employees went intothe Company's office two at a time to pick up their paychecks. John Nieto, whoappeared to be a most credible witness, testified that when he and Blackie Diaz wentinto the office to get their checks, Taormina of Anaheim Disposal Co., who was inthe Company's offices, called them over to where he was sitting. He asked themwhat the Union was doing for them, and was it getting anywhere. Taormina thensaid, "why don't you have a talk with Jaycox, get something straightened out." Atthat point, General Manager Rangel entered the office and Taormina told him thatNieto and Diaz wanted to meet with Jaycox. Rangel said that could be arranged andTaormina suggested that they meet that morning at the nearby Wonder Bowl, abowling lane near the office.4.The first meeting at the Wonder Bowl; the undermining of the UnionIt is undisputed that on April 9, employees Diaz, Nieto, Salazar, Bill, and Palmawent to the Wonder Bowl. There they met with Jaycox, Rangel, general managerof the Company, Robert Faust, attorney for Jaycox at that time, not the attorney ofrecord for the Company in this case, Taormina of Anaheim Disposal Co., and Tru-lisof Garden Grove Disposal Co. It is undisputed that, at this meeting, Jaycoxoffered the employees a $5 raise immediately There is some conflict between thewitnesses as to whether Jaycox also said that he would do what he could about the$10 additional later, or whether he said that he would give them the additional $10in about 2 weeks when the routes were adjusted. However, the tenor of this conver-sation was that the pay demands of the men were to be met within the immediatefuture. One of the employees asked that Jaycox put this offer in writing, but Jaycoxsaid that wasn't necessary.At this meeting, there was also a discussion about the subject of the authorizationcards which the employees had signed. While witnesses differ as to who introducedthe subject, it is undisputed that the employees told Jaycox that all the men hadsigned cards at the union hall. It is likewise undisputed that Jaycox asked theemployees if they knew what they had signed. Several of the employer representa-tives expressed interest in the cards, and the question was asked if they would "holdup in court." According to employee Salazar, Faust, counsel for the Company,asked the employees to procure a card for him so that he could see if the card was"worth anything " In the course of the meeting, the employee witnesses agreed thatone of their number told Jaycox that the Union had informed the picketing employ-ees that Drobish had a meeting with Jaycox arranged for the following Saturday. JAYCOX SANITARY SERVICE OF GARDEN GROVE,INC.555Jaycox told the employees that he had never received a call from the Union, andhad never been asked to confer with the Union. He denied that the Union had ameeting arranged with him for Saturday. To prove this, he said, he would be atthe Company's yard on Saturday,at the time of the supposed conferencewith theUnion; he would walk out of the door and speak to the assembled pickets. Schlein-ing testified that a day or two prior to Friday, April 9, Jaycox told Schleining thatthe other members of the Association had learned of the scheduledmeeting of Jay-cox with the Union, so Jaycox wanted to call off the meeting because it wouldantagonize the other members of the Association who were aiding him by the loanofmen and equipment. Schleming phoned Raasch and canceled themeeting forFriday and rescheduled the meeting for Saturday at the Union's office in LosAngeles.However, on Saturday when Schleming arrived to go with Jaycox to themeeting in Los Angeles, Jaycox told him the meeting was postponedbecause mem-bers of the Association had learned of the meeting, and Jaycoxwas "being sup-ported by these men " Schleining then told Raasch there wouldbe no meeting thatday. Schleining testified that, in the week of the strike, Jaycox's interestinmeetingwith unionrepresentatives underwent a change.When hefirst asked for Schleining'sassistance,he desired to meet with the Union,but later inthe week,he said that ameeting seemed to be unnecessary because "we have the situation pretty well undercontrol." Later, Jaycox told Schleming that he could seeno advantage to havingameeting with the Union, so Schleimng did not attemptto arrangeany furthermeetings between the Union and the Company. On April 10, at 4 p.m., the time atwhich Jaycox had an appointment with the Union, Jaycox, accompanied by threeother disposal company operators in the area, walked outto the men on the picketline.Representative Raasch was among them. Raasch testified that Jaycox told theassembled pickets that he would give them a $5 increase immediately,and another$10 increase as soon as the routes "were adjusted" and that the employees couldcome back to work on Monday. Raasch countered this move by telling the picketsthat there would be a union meeting on the next day, Sunday, April 11, at 10o'clock at the union hall.5.The employees' vote to continue the strike; the undermining of theUnion is successful; the employees abandon the strikeOn the next morning, approximately 50 or 55 employees attended the meeting. Inthe course of the meeting, they were addressed by union organizers and they votedto continue picketing for another week and assisted in making out a schedule ofpicket assignments.However, at this meeting, many of the employees expressedtheir worry about their ability to withstand financially another week of striking. Onthat evening, employee Guevara was at the home of Blackie Diaz when Fonseca,an employee favorable to Jaycox, came to the house in a company pickup truck.The men discussed the subject of going back to work, and Fonseca proposed thatthey visit the employees to poll them to see how many wanted to go back to workon the terms offered by Jaycox. Guevara and Fonseca then got in the car driven byFonseca and went to approximately 25 employees. Of those polled, about 21 saidthey desired to go back to work. At appioximately 9 p m., Diaz telephoned Jaycoxand arranged another meeting for that evening at the Wonder Bowl.6.The second meeting at the Wonder BowlAt this meeting, Jaycox agreed to put in writing his offer of a $5-a-week increaseimmediately and $10 a week when the routes were adjusted. Taormina, in Jaycox'spresence, showed the employees at the meeting a paper and asked them to sign thispaper This document reads as follows (General Counsel's Exhibit 3):Revocation of AuthorizationI,the undersigned, employee of W. W. Jaycox Sanitary Services, do herebyrenounce and revoke any and all authorizations heretofore given in writing ororally to the General Truck Drivers, Warehousemen and Helpers Union, Local235, International Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, or to any personal organization whatsoever to represent,negotiate or assist in any way the undersigned for wages, working conditionsor employment.This revocation, supetcedes any authority whatsoever previously given toany person or organization, including, but not limited to, the matters stated in 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe preceding paragraph; and to sign any contract, form or document, unionor otherwise, by and in behalf of the undersigned.My signature(signed)Edward De AvilaStreet729 Victor, Apartment DCityAnaheimKind of Work DriverDate4-13-65On this same form, there is handwritten the following:Wages on this date, 4-12-65 Drivers, $90, Swampers, $80To be increased to drivers, $100To be increased to swampers, $90As routes are adusted(S.)Warren W. JaycoxThe meeting concluded when Jaycox gave the employees $25 for gas to beused while they went to the homes of employees to tell them of his offer and of hisdesire for them to report for work. In his testimony, Rangel said that on the fol-lowing Monday morning approximately 38 employees returned to work. Rangel andJaycox asked each of these employees to sign the form of revocation of authoriza-tion set forth above and informed them that they had to sign it before they startedto work. As employees returned to work on ensuing days, they also were given theseforms to sign. Within a few days, all employees had returned to work.7.The employees are threatened with loss of their jobs if the Unionshould become their collective-bargaining agentEmployees Nieto, Guevara, Salazar, and Salas testified credibly that on approx-imatelyMay 1, Rangel and Foreman Guerena informed the employees that therewould be a meeting of employees on the next morning before they went out on theirroutes. On the following morning, all the employees gathered with Foremen Vargas,Dominguez, and Guerena. Foreman Guerena talked to the men. He said that heknew that they still wanted the Union and Jaycox had said that if they wanted theUnion, they could have it, but they were going to lose money by that move, andwere going to hurt their own people. Jaycox had told Guerena that if the Unionbecame the bargaining agent for the men and the Company signed a contract withtheUnion, the Company would have to require that all employees, drivers espe-cially, speak and write English and those that could not do that would have to bedischarged. Guerena said that all drivers would be required to speak and write Eng-lish because sometimes people talked to them about removing special trash andother things. Guerena also said that if they wanted the Union they should look foranother job because the Company would be required to hire men who spokeEnglish.Guerena also had several union cards and he showed these to the men and saidthat he had experience with unions and that they had never helped him, and thatanyone who joined the Union was throwing his money away.Both Guerena and Rangel testified to their version of what happened at the meet-ing.They testified that the meeting was held on April 14. They said that variouscities in which the Company made collections had threatened to take over the equip-ment and collect the trash themselves because of a clause in the contract betweenthe Company and the cities, which gave the cities the right to take such action whena company did not perform its contract. Guerena and Rangel explained that therealso was a clause in the Company's contract with the cities which forbade the Com-pany to employ aliens. Guerena and Rangel claimed that they had only told theemployees that if the work which had not been performed during the strike, wasnot caught up quickly, and if the cities decided to take over the equipment, thatthose employees who wanted to work for the cities would have to be able to speakand read English.5 However, on cross-examination, Guerena admitted that "the5 Respondent'sExhibits1,2, and3 are contracts between certain cities and the Com-pany, containing pertinent clauses. JAYCOX SANITARY SERVICE OFGARDEN GROVE, INC.557Union" had been mentioned in his speech, and in his turn, Rangel admitted thatGuerena had displayed some union cards to the employees, and in the course of hisremarks, had told them that the Union had never done anything for him. I creditthe testimony of the employees.8.The Company rescinds the bonuses and vacations the employees hadearned prior to the strike because of their participation in the strikeEmployees Guevara, Salazar, and Nieto testified that at a secondmeeting ofemployees, after they had returned to work, Jaycox addressed them and stated thatall employees who had returned to work must start asnew employeesas of the timethey returned to work after the strike. He said that because he had lost so muchmoney during the strike, he would not be able to pay the bonuses and vacationsthat the men had earned up to the time of the strike; therefore,he was cancelingthem.In the course of his examination, General Manager Rangel said that when thestrikers returned to work they were treated, for bonus and vacationpurposes, as ifthey were new men, "in other words, they were just like theycame inoff the street.In other words, nothing." He explained that few of the men took vacations, butthey were paid for the accrued time. Rangel said that at a later date, Jaycox prom-ised the men vacations, if they caught up with the work, and the Company"responded well to get back on its feet." It is undisputed that, at the time of thestrike, there was in effect a "Safe" or "Good Driver" system of bonus. After thestrike, themen never received this bonus, even though it had been earned priorto the strike.9.The Company unilaterally changes the routes and wages of thereturned strikers without notifying or bargaining with the UnionIt is undisputed that after the strikers returned to work on April 12, 13, and 14,theCompany paid the drivers $90 a week and the swampers $80 a week. OnMay 10, the adjustment of the routes was effected and the drivers' pay was raisedto $100 a week and the swampers' pay to $90 a week. It is not disputed that thesechanges in both routes and pay were effected without notifying or bargaining withtheUnion.D. The refusal of the Company to reinstate Paul InfanteEmployee Paul Infante testified credibly and without contradiction that he hadworked for the Company for approximately 6 years at the time of the strike. Forover a year prior to the strike he had been the driver on "a regular route" with "atruck assigned to him." On the morning of the strike, he joined with the other men,signed a union authorization card, and thereafter picketed.Infante testified that when the other men went back to work, he decided that hewould not go back. As he explained, "It just did not occur to me to go back, thenand there." Infante also admitted that he gave an affidavit to a Board agent whichcontained the following statement, "no one came to my home to ask me to returnto work. I decided I would not return to work even after the others told me theywere returning. The first time I reapplied for my job was this past Wednesday,April 28th, I spoke to my foreman about 6:30 a.m. I asked him if I could get myjob back. He said there were no openings right now. He did not say he would callme." Infante testified further that he did not go back to the Company andrequestreinstatement to his job until after he had been informed by an official at the unem-ployment compensation office that he was ineligible for such compensation, becausethe other men had gone back to work, and he could get his job back if he appliedfor it. It is undisputed that in the Company's operations there are some drivers andswampers who are assigned to "regular routes" and there are some, usually neweremployees, who come to the yards each morning to take chances on assignments toa truck and a job.E. Concluding findingsIt is conclusively established by the undisputed testimony of numerous employeesand several union officials,that on the morning of the strike,64 employees of theCompany went to the union hall and there, in the presence of each other and in 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe presence of the union officials, signed cards authorizing the Union to representthem in collective, bargaining. The authenticity of the cards admitted in evidenceis .proven, by all the .abundance of circumstances surrounding their signing. Therecan be no doubt that on that morning the Union was designated by 64 employeesin the admitted appropriate unit which, including mechanics, had approximately 70to 75 employees. Therefore, I find that the Union on April 5 and thereafter, wasthe duly designated bargaining representative of a majority of the men in the appro-priate unit which has been heretofore described.It is likewise overwhelmingly established by the credible testimony of the unionofficials including Drake, Brown, and Drobish that on the morning of the strike, theUnion told the Company that it represented a majority of the employees in theappropriate unit, and that the Union demanded recognition and was ready to com-mence bargaining to settle the wage question which precipitated the strike. Therecord is undisputed, and here it must be remembered that Jaycox did not testifyin this proceeding, that Jaycox expressed no doubt of the Union's majority status.On that morning, with 65 plus of his men on strike and at the union hall, Jaycoxcertainly was in no position to deny that his men had selected the Union to repre-sent them.It is clearfrom the testimony of Adam Schleining, which I credit, that Jaycoxfirst sought the advice of Schleining and sought to use him as some sort of an inter-mediary with Drobish of the Union. However, the testimony of Schleining, whichin all respectswas credible, proves that Jaycox soon fell under the influence of othermembers of the Association who advised him to ignore the Union and not bargainwith it. Thereafter, Jaycox, through Schleining, set up a series of meetings withDrobish and then refused to meet with him. Meanwhile, the supervisors of the Com-pany and the officers of the other companies, who were supplying men to the Com-pany for the continuance of its operations, began a campaign of undermining theUnion and inducing the men to abandon their strike and the Union. The final actof,this campaign was that of Jaycox, when he addressed the employees at the verymoment for which he had made and broken an appointment to meet Diobish andSchleining.This lying deceit of Jaycox precipitated the capitulation of the men;theybeganto doubt that Drobisti actually had an appointment with Jaycox. Jaycoxalso coupled this conduct withan offer to the menof compliance with their originaldemand of$15. To further persuade them, he put this offer in writing. The intentionof Jaycoxis abundantly clear in thisrecord, but there can be no doubt of it, in thelight of the renunciation of the union authorization cards, which the Companyextracted from each employee,before lie was returned to work.It is undisputed that, after the men returned to work, the new wages were paidthem, beginning on April 5 with anincreaseof $5 a week and on May 10, anincreaseof $10 a week. This was done without notification or bargaining with theUnion, and it is likewise undisputed. that the routes wereequalizedwithout anynotice orbargainingwith the Union. Upon all of this evidence, I find that the Com-pany has refused to bargain with the Unionin violationof Section8(a)(1) and(5) of the Act.It is alsoundisputed that after the employees returned to work, the Companythreatened them with the loss of their jobs if they continued to seek the Union astheir representative in collective bargaining. I find this to be a violation of Section8(a)(1) of the Act.The,evidence is also undisputed that the Company rescinded bonuses and' vaca-tions which the - men had earned prior to the strike, because of their participationin_the strike.That conduct I find to-be a violation of Section 8(a)(1) and (3) ofthe Act.,Counsel for the Respondentargues that,on the testimony of Infante himself,it is,clearthat the, choice of.not returning to work was Infante's alone and that theCompanydid not refuse-to reemploy Infante.In this connection,he alludes to thefact thatthe, standard procedurewith the Companywas to fill thetruckswithdrivers and helpers.on the first-come basis and any extra men who arrived late didnot go outto work that day. As I review this record, theallusion to the standardprocedure of the Companyisnot quite accurate.As the testimonydemonstrates,there wereamong the Company's employees those whowere regular drivers andregular swariipers; i.e., those coupleof employeeswho compose a crew and usuallyoperatedthe same fruckon the same' route.In addition to that,there were some JAYCOXSANITARY SERVICE OF GARDEN GROVE, INC.559extra men who would be required on certain days for extra work and who wouldbe used as replacements in case some of the regular crews were absent due toillness, etc.From his testimony, it is clear that Infante did not relish the idea ofcallingoff the strike and returning to the employment of the Company. Hedecided not to return to work, even if the others did. He persevered in this deter-mination for a period of approximately 2 weeks until he was notified that he wasno longer eligible for unemployment compensation because his fellow employeeshad returned to employment and that if he also returned, he could be reemployed.Infante presented himself for reinstatement 2 days later and asked for his "oldjob" back. He was entitled as a returning striker, from a strike which was causedand prolonged by the unfair labor practices of the Company, to be reinstatedto his "old job" whether that required the discharge or transfer of a replacementor anyone else who was inhisjob.Men are assured of their right to strike, andwhere, as here, the employer seeks to starve, trick, and deceive them into returningtowork and abandoning their duly designated bargaining representative, the timeduring which they have to request their reinstatement is a reasonable time underall the circumstances. Under the circumstances here, when the strike was broken bythe Company's unfair labor practices, employing financial pressure, lies, and deceit,these factors must be taken into consideration into airivmg at what is a reasonableperiod. For some men must capitulate quickly to financial pressure, some menare quickly duped, and some men are easily led astray by lies. Others, in accord withtheir character and intelligence may see through these tactics and continue to strikefor a longer time. It appears to me that Infante is of the latter type. He was notquite as weak in his determination to seek a just wage as some of his fellows, andnot as weak in his loyalty to the bargaining agent he had chosen, as were some ofthe others.When, 2 weeks after the others, he capitulated and asked for his "oldjob" back, the Company was under the duty to restore him to his job forthwith.The Act would be a snare and a delusion to employees, if employers had theright to cause and prolong strikes by unfair labor practices of the most vicioustype, and when having by the use of unfair labor practices forced the capitulationof employees, to be allowed to say they were not entitled to their jobs, becausethey did not capitulatesoon enough!Ifind that on April 29, 1965, employee Infante made an unconditional requestto be returned to his former position as a regular ti uckdriver and that the Com-pany refused to so reinstate him thereby violating Section 8(a)(1) and (3) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead and have led to labor disputes burdeningand obstructing commerce and the free flow of commerce.6V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that the Respondent cease and desist therefrom, and take certainaffirmative action designed to effect the policies of the Act.Having found that the Respondent on April 5, 1965, and at all times there-after, has refused to bargain with the Union as the exclusive representative of itsemployees in an appropriate unit, I will recommend that the Respondent, uponrequest, bargain collectively with the Union.Since I have found that Paul R. Infante was discriminatorily refused reinstate-ment on April 29, 1965, after the employees had called off their strike which hadbeen caused and prolonged by the unfair labor practices of the Respondent, I willrecommend that the Respondent offer Infante immediate and full reinstatementto his former or substantially equivalent position without prejudice to his seniorityIIn the order section of this Decision, the two Companies, found to be one enterpriseand one employer is termed Respondent, but both must remedy the unfair labor practices 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other rights and privileges,discharging if necessary any other employee hiredsinceApril5,1965, to fill Infante'sposition.Iwill recommend also that theRespondent make whole Infante for any loss of pay he may have suffered byreason of the discrimination against him by payment to Infante of a sum of moneyequivalent to that he would normally have earned as wages from April 29, 1965,the date of refusal to reinstatehim, to the date of theoffer of reinstatement,less any net earnings during said period. Said backpay is to be computed in themanner established by the Boardin F. W.Woolworth Company,90 NLRB 289,with interest thereon,Isis Plumbing & Heating Co.,138 NLRB 716.Since I have found that the Respondent has discriminatorily refused to pay abonus established as a working condition prior to the strike, and has discriminatorilyrefused to pay for vacations established as a working conditionpriorto the strike,Iwill recommend that these working conditions be restored immediately,withoutreference to the bargainingwiththe Union previously recommended,and that theemployees discriminatorily deprived of said bonuses and vacations be made wholefor such loss of wages by a payment to each of said employees of a sum of moneyequivalent to his accrued bonus and accrued vacation to the present,with interestthereon from the date of accrual.Isis Plumbing& Heating Co., supra.Upon the basis of the abovefindings of fact and upon the entirerecord, I makethe following conclusions of law.CONCLUSIONS OF LAW1.Jaycox Sanitary Service of Garden Grove, Inc., and Jaycox Sanitary Service ofAnaheim, Inc., are employers engaged in commerce within the meaning of Section2(6) and (7) of the Act, and the two corporations constitutea singleemployerwithinthemeaningof the Act.2.Package & General Utility Drivers, Local Union No. 396, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,isa labor organization within the meaning of the Act.3.All truckdrivers, helpers, and mechanics, excluding office clerical employees,professional employees, guards and supervisors as defined in the Act, constitutean appropriate unit of the Respondent's employees for the purposes of collectivebargaining within the meaning of the Act.4.The Union named above was on April 5, 1965, and at all times thereafter,has been the exclusive bargaining representative of all the employees in the afore-said unit for the purposes of collective bargaining within the meaning of the Act.5.By refusing on April 5, 1965, and at all times thereafter, to bargain with theUnion named above as the exclusive representative of all employees in the appro-priate unit, and by changing the size of the routes and the rate of pay of employeeswithout notifying or bargaining with the Union as the employees' statutory repre-sentative, the Respondent has violated Section 8(a)(1), (3), and (5) of the Act.6.By rescinding all bonuses and vacations which the empolyees had earnedprior to the strike of April 5, 1965, and thereafter up to the present, because theemployees had participated in the said strike, the Respondent has discriminatedin regard to the hire and tenure of employment of all employees in the appropriateunit within the meaning of Section 8(a)(1) and (3) of the Act.7.By threatening the employees with the loss of their jobs if they perseveredin seeking to have the Union act as their collective-bargaining representative, theRespondent has interfered with, coerced, and restrained its employees in violationof Section 8(a)(1) of the Act.8.By discriminatorily refusing to reinstate Paul R. Infante to his formerposition upon his demand on April 29, 1965, the Company has discriminated inregard to the hire and tenure of employment of Infante in violation of Section8(a)(3) of the Act.9.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]